DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest a saddle riding vehicle airbag device comprising: a retainer that is provided in front of a seat for a rider; an inflator; and an airbag that is housed in the retainer, is inflated by means of a gas discharged from the inflator and is deployed in front of the rider, wherein the retainer comprises an L-shaped airbag passage that causes the airbag to deploy upward in a left-right direction, the airbag comprises a proximal end part that is located in the airbag passage in a deployed state and an outside deployment part that deploys outside the airbag passage in a deployed state, and the proximal end part is formed bilaterally asymmetrical with respect to a left-right center line of the outside deployment part.
Kuroki et al. discloses the claimed invention excluding an L-shaped airbag passage and the proximal end part is formed bilaterally asymmetrical with respect to a left-right center line of the outside deployment part.
JP 5979890 also does not disclose and the proximal end part is formed bilaterally asymmetrical with respect to a left-right center line of the outside deployment part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614